Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,636,103 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 are allowed.
Upon consideration of the 2019 PEG and October update, the examiner has determined that the additional elements, when viewed in combination, indicate that the judicial exception has been integrated into a practical application based on the consideration under 2106.05(e). More specifically, the particular combination of elements that synchronize data from disparate data sources based on entry and exit into a particular computerized service goes beyond generally linking the abstract idea to a technical environment in a specific and meaningful way. Therefore, based on Applicant’s arguments and reconsideration of the claims under 2019 PEG, the examiner finds that the claim recites a combination of additional elements that indicate the judicial exception has been integrated into a practical application. Therefore, the claims are found to be eligible.
Additionally, the examiner notes that the closest prior art of record does not teach or suggest the data synchronization steps/functionality which is presently claimed in the claims. Specifically, the combination of art does not teach or suggest “responsive to entry of one of the associated services by a user, determining, by the processor, whether user data fields common to the user profile of the user and the entered one of the associated services are synchronized with the common user data fields of the user profile stored in the database; responsive to determining that one or more of the common user data fields within the entered one of the services is not synchronized with the common user data fields of the user profile, synchronizing, by the processor, the one or more common user data fields within the entered one of the services with the common user data fields of the user profile stored in the database;  28 {00258858;v1IDocket No. HARTFORD-276-CON responsive to exiting by the user of the entered one of the services, determining, by the processor, whether any of the common user data fields within the entered one of the services have been changed; responsive to determining that one or more of the common user data fields within the entered one of the services have been changed, prompting, by the processor, the user to replace the data in the common user data field in the user profile with the changed data from the entered one of the services; and responsive to receiving user agreement to change the common user data field in response to the prompting of the user, synchronizing, by the processor, the corresponding common user data fields of the user profile stored in the database that have been changed in the entered one of the services with the data in the common user data fields, and, absent user agreement in response to the prompting of the user, maintaining the common user data fields of the user profile stored in the database without change.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689